Citation Nr: 1002723	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected 
thoracolumbar muscle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran has served in the Army National Guard with 
periods of active duty for training (ACDUTRA) from January 
1989 to May 1989 and from April 2001 to August 2001.  She 
also served on active duty from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on October 20, 2009, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a medical opinion.

The Veteran contends that she is entitled to service 
connection for a bilateral hip disorder as secondary to her 
service-connected thoracolumbar muscle strain.  
Alternatively, she asserts she had a preexisting hip disorder 
that was aggravated by her period of active service from 
December 2003 to March 2005.  

During the development of her claim, the Veteran was provided 
a VA examination in September 2007.  The examiner diagnosed 
her with bilateral hip strains and degenerative disease and 
opined that the disorder was not due to or aggravated by her 
service-connected spine disorder.  However, the VA examiner 
did not provide an opinion as to whether the Veteran whether 
had a preexisting hip disorder that was aggravated by her 
military service.

The Board observes the Veteran has submitted three statements 
from private physicians dated in July 2007, February 2008, 
and May 2008 indicating that her bilateral hip disorder may 
have been aggravated by her military service.  In particular, 
those physicians noted that the Veteran carried heavy weight 
and performed vigorous activities during her deployment to 
Iraq.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) competent evidence of current disability or 
recurrent symptoms; (2) establishment of an in-service event, 
injury, or disease; (3) an indication that the current 
disability may be associated with the in-service event; (4) 
insufficient competent medical evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Court of Appeals for Veteran Claims (Court) has also held 
that once VA undertakes a duty to provide a medical 
examination, due process requires VA to notify the claimant 
prior to the adjudication of the claim of any inability to 
obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 
(2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence... is essential for a proper appellate 
decision").  Therefore, the Board finds that an additional 
medical opinion is necessary to determine the nature and 
etiology of any bilateral hip disorder that may be present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following actions:

1.  The RO should refer the Veteran's 
claims folder to the September 2007 VA 
examiner or, if she is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any bilateral 
hip disorder that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and the July 
2007, February 2008, and May 2008 
letters from private physicians.  

The examiner should comment as to 
whether the Veteran's preexisting 
bilateral hip disorder worsened in 
severity during her military service, 
including her period of active duty 
service from December 2003 to March 
2005.  If so, the examiner should 
indicate whether the increase in 
severity was consistent with the 
natural progression of the disease or 
whether the increase represented a 
permanent worsening or "aggravation" 
of the disease beyond its natural 
progression.  In responding to this 
question, the examiner should note that 
temporary or intermittent flare-ups of 
a preexisting injury or disease are not 
sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted 
with symptoms, has worsened.

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider whether the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to 
find against it.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

2.  After completing the above action, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraphs.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


